Exhibit 10.2


Execution Version
FIFTH AMENDMENT AND LIMITED WAIVER TO LOAN AND SECURITY AGREEMENT AND SECOND
AMENDMENT TO FEE LETTER
THIS FIFTH AMENDMENT AND LIMITED WAIVER TO LOAN AND SECURITY AGREEMENT AND
SECOND AMENDMENT TO FEE LETTER (this “Amendment”), dated as of April 30, 2020
(the “Amendment Effective Date”), is made by and among Apollo Endosurgery, Inc.,
a Delaware corporation (“Parent”), Apollo Endosurgery US, Inc., a Delaware
corporation (“Apollo Endo”), Apollo Endosurgery International LLC, a Delaware
limited liability company (“Apollo International”), Lpath Therapeutics Inc., a
Delaware corporation (“Lpath”; together with Parent, Apollo Endo and Apollo
International, individually and collectively, jointly and severally,
“Borrower”), Solar Capital Ltd., a Maryland corporation (“Solar”), in its
capacity as collateral agent (in such capacity, together with its successors and
assigns in such capacity, “Collateral Agent”) and the Lenders listed on
Schedule 1.1 of the Loan and Security Agreement (as defined below) or otherwise
a party hereto from time to time including Solar in its capacity as a Lender
(each a “Lender” and collectively, the “Lenders”).
The Borrower, the Lenders and Collateral Agent are parties to a Loan and
Security Agreement dated as of March 15, 2019 (as amended, by that certain First
Amendment to Loan and Security Agreement, dated as of June 20, 2019, Second
Amendment to Loan and Security Agreement, dated as of August 7, 2019, Third
Amendment to Loan and Security Agreement, Waiver and First Amendment to Fee
Letter, dated as of October 25, 2019, Fourth Amendment and Limited Waiver to
Loan and Security Agreement, dated as of March 16, 2020 (as amended by the First
Amendment to Fourth Amendment and Limited Waiver to Loan and Security Agreement,
dated as of March 20, 2020), and as further amended restated, modified or
supplemented from time to time, the “Loan and Security Agreement”).
The Borrower has informed Collateral Agent that it may be unable (i) to comply
with the requirements contained in Section 6.2(a) of the Loan and Security
Agreement to deliver to each Lender (x) as soon as available, but no later than
thirty (30) days after the last day of each month, a company prepared
consolidated and, if prepared by Borrower or if reasonably requested by the
Lenders, consolidating balance sheet, income statement and cash flow statement
covering the consolidated operations of Borrower and its consolidated
Subsidiaries for such month certified by a Responsible Officer and in a form
reasonably acceptable to Collateral Agent (the "Monthly Financial Statement
Covenant"), for the months beginning with March, 2020 through and including
June, 2020 (the “Monthly Financial Statement Specified Period”), and (y) as soon
as available, but no later than forty-five (45) days after the last day of each
fiscal quarter, a company prepared consolidated and, if prepared by Borrower or
if reasonably requested by the Lenders, consolidating balance sheet, income
statement and cash flow statement covering the consolidated operations of
Borrower and its consolidated Subsidiaries for such fiscal quarter certified by
a Responsible Officer and in a form reasonably acceptable to Collateral Agent
(the "Quarterly Financial Statement Covenant"), for the fiscal quarter ending
March 31, 2020 (the “Quarterly Financial Statement Specified Period”), and (ii)
to comply with the requirement contained in Section 7.13(b) of the Loan and
Security Agreement to achieve Specified Product Revenue, measured on a trailing
six-month basis on the last day of each month, of not less than the amount
specified in Section 7.13(b) for each month (the “Minimum Revenue Covenant”;
together with the Monthly Financial Statement Covenant and the Quarterly
Financial Statement Covenant, the “Specified Covenants”), for the months
beginning with April, 2020 through and including September, 2020 (the “Minimum
Revenue Covenant Specified Period”; together with the Monthly Financial
Statement Specified Period and the Quarterly Financial Statement Specified
Period, each, a “Specified Period”), which inability to so comply, unless waived
by Collateral Agent, would in each case constitute an Event of Default under
Section 8.2(a) of the Loan and Security Agreement.
The Borrower has requested that Collateral Agent and the Lenders (i) waive
Borrower’s compliance with (a) the Monthly Financial Statement Covenant for the
Monthly Financial Statement Specified Period, (b) the Quarterly Financial
Statement Covenant for the Quarterly Financial Statement Specified Period and
(c) the Minimum Revenue Covenant for the Minimum Revenue Covenant Specified
Period, (ii) permit Borrower's incurrence of Indebtedness consisting of a loan
under the Paycheck Protection Program of the Coronavirus Aid, Relief and
Economic Stability Act (the "PPP Loan") and (iii) agree to certain amendments to
the Loan and Security Agreement and the Fee Letter. Collateral Agent and the
Lenders have agreed to such requests, subject to the terms and conditions
hereof.
Accordingly, the parties hereto agree as follows:


224952886 v3
US-DOCS\115550454.6

--------------------------------------------------------------------------------



SECTION 1.Definitions; Interpretation.
(a)Terms Defined in Loan and Security Agreement. All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.
(b)Interpretation. The rules of interpretation set forth in Section 1.1 of the
Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2.Limited Waiver.
(a)Subject to the terms of this Amendment, Collateral Agent and the Lenders
hereby waive the Borrower’s compliance with each of the Specified Covenants for
the applicable Specified Period; provided that:
(i) In lieu of delivering the financial statements as set forth in the Monthly
Financial Statement Covenant for the Monthly Financial Statement Specified
Period, Borrower shall instead deliver to each Lender during the Monthly
Financial Statement Specified Period, as soon as available, but no later than
thirty (30) days after the last day of each month, a company prepared
consolidated and, if prepared by Borrower or if reasonably requested by the
Lenders, consolidating reports of cash, accounts payable, accounts receivable
and revenue of Borrower and its consolidated Subsidiaries for such month
certified by a Responsible Officer and in a form reasonably acceptable to
Collateral Agent. Concurrently with the delivery of the foregoing, Borrower
shall deliver to each Lender each of the deliverables set forth in Section
6.2(b) of the Loan and Security Agreement; and
(ii) Notwithstanding the terms of the Quarterly Financial Statement Covenant,
Borrower shall deliver to each Lender as soon as available, but no later than
June 29, 2020, a company prepared consolidated and, if prepared by Borrower or
if reasonably requested by the Lenders, consolidating balance sheet, income
statement and cash flow statement covering the consolidated operations of
Borrower and its consolidated Subsidiaries for the fiscal quarter ending March
31, 2020, certified by a Responsible Officer and in a form reasonably acceptable
to Collateral Agent.
(b)Notwithstanding the terms of Section 7.4 of the Loan and Security Agreement,
Borrower shall be permitted to incur Indebtedness consisting of the PPP Loan;
provided that (i) such loan shall be unsecured and shall not contain any terms
or conditions that are adverse to Collateral Agent's and the Lenders' rights
under the Loan and Security Agreement, including with respect to collateral,
priority, preference and repayment terms, (ii) such loan shall be subject to
Collateral Agent's written approval in its reasonable discretion prior to the
closing thereof so long as Borrower is provided an opportunity to notify
Collateral Agent of the loan closing prior to such loan being funded and (iii)
any material modification to such loan shall be subject to Collateral Agent's
written approval.
(c)Collateral Agent’s and the Lenders’ agreement to waive the Borrower’s
compliance with the Specified Covenants (i) in no way shall be deemed an
agreement by Collateral Agent or the Lenders to waive the Loan Parties’
compliance with the Specified Covenants as of all other dates, (ii) shall not
limit or impair Collateral Agent’s or the Lenders’ rights to demand strict
performance of all other covenants as of all other dates and (iii) shall not
limit or impair Collateral Agent’s or the Lenders’ right to demand strict
performance of all other covenants as of any date. For the avoidance of doubt,
Collateral Agent’s and the Lenders’ waiver of Borrower’s compliance with the
Specified Covenants shall apply only to the applicable Specified Period.
(d)The waivers set forth in this Section 2 are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (i) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document or (ii) otherwise prejudice any right or
remedy which Collateral Agent or the Lenders may now have or may have in the
future under or in connection with any Loan Document.
SECTION 3.Amendments to the Loan and Security Agreement and the Fee Letter.
(a)The Loan and Security Agreement shall be amended as follows effective as of
the Amendment Effective Date:
2

US-DOCS\115550454.6

--------------------------------------------------------------------------------



(i) The definition of “Qualified Cash Amount” is hereby amended and restated in
its entirety as follows:
“Qualified Cash Amount” means Seventeen Million Five Hundred Thousand Dollars
($17,500,000); provided that upon the earlier to occur of (i) August 14, 2020
and (ii) the date on which Borrower satisfies the covenant set forth in Section
6.13, the Qualified Cash Amount shall be Twenty Million Dollars ($20,000,000);
provided, further, that upon Borrower’s complete compliance with the covenant
set forth in Section 7.13(b) for the months of October, 2020 and November, 2020,
the Qualified Cash Amount shall, beginning on January 1, 2021, be Twelve Million
Five Hundred Thousand Dollars ($12,500,000).
(ii) The definition of “Second Draw Conditions” is hereby amended and restated
in its entirety as follows:
“Second Draw Conditions” are satisfaction of each of the following: (a) no Event
of Default has occurred and is continuing, (b) Borrower has maintained complete
compliance with the covenants set forth in Section 7.13(a) and Section 7.13(b)
at all times through and including June 30, 2020 and (c) Borrower has achieved
Specified Product Revenue, measured on a trailing six-month basis on the last
day of each month, of greater than or equal to the following:

Month-EndSpecified Product
RevenueJanuary 2020$19,628,818February 2020$20,006,809March 2020$22,100,000April 2020$20,036,421May 2020$19,319,545June 2020$22,500,000

(iii) Section 7.13(b) is hereby amended by amending and restating
Section 7.13(b) in its entirety as follows:
(b) Minimum Specified Product Revenue. Permit Specified Product Revenue,
measured on a trailing six-month basis on the last day of each month, to be
lower than the following:

Month-EndSpecified Product
RevenueOctober 2020$15,200,000November 2020$18,400,000December 2020$20,500,000January 2021
and thereafter80% of projected Specified Product Revenue in accordance with an
annual plan submitted by Borrower to Lenders pursuant to Section 6.2(a)(iv),
such plan to be approved by Borrower’s board of directors and by Agent and
Lenders in writing

3

US-DOCS\115550454.6

--------------------------------------------------------------------------------



(b)Section 2 of the Fee Letter is hereby amended by replacing “4.90%” in clause
(B) thereof with “5.00%”.
(c)References Within Loan and Security Agreement. Each reference in the Loan and
Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.
SECTION 4.Conditions of Effectiveness. The effectiveness of this Amendment shall
be subject to the satisfaction of each of the following conditions precedent:
(a)Fees and Expenses. The Borrower shall have paid (i) all invoiced costs and
expenses then due in accordance with Section 6(e), and (ii) all other fees,
costs and expenses, if any, due and payable as of the Amendment Effective Date
under the Loan and Security Agreement.
(b)This Amendment. Collateral Agent shall have received this Amendment, executed
by the Borrower.
(c)Representations and Warranties; No Default. On the Amendment Effective Date,
after giving effect to the amendment of the Loan and Security Agreement
contemplated hereby:
(i) The representations and warranties contained in Section 5 shall be true and
correct on and as of the Amendment Effective Date as though made on and as of
such date; and
(ii) There exist no Events of Default or events that with the passage of time
would result in an Event of Default.
SECTION 5.Representations and Warranties. To induce the Lenders to enter into
this Amendment, the Borrower hereby confirms, as of the date hereof, (a) that
the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; (b) that there has not been and
there does not exist a Material Adverse Change; and (c) that the information
included in the Perfection Certificate delivered to Collateral Agent on the
Fourth Amendment Effective Date remains true and correct. For the purposes of
this Section 5, (i) each reference in Section 5 of the Loan and Security
Agreement to “this Agreement,” and the words “hereof,” “herein,” “hereunder,” or
words of like import in such Section, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment, and (ii) any
representations and warranties which relate solely to an earlier date shall not
be deemed confirmed and restated as of the date hereof (provided that such
representations and warranties shall be true, correct and complete in all
material respects as of such earlier date).
SECTION 6.Miscellaneous.
(a)Loan Documents Otherwise Not Affected; Reaffirmation. Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement
and the other Loan Documents shall remain unchanged and in full force and effect
and are hereby ratified and confirmed in all respects. The Lenders’ and
Collateral Agent’s execution and delivery of, or acceptance of, this Amendment
shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future. The Borrower hereby reaffirms the
grant of security under Section 4.1 of the Loan and Security Agreement and
hereby reaffirms that such grant of security in the Collateral secures all
Obligations under the Loan and Security Agreement, including without limitation
any Term Loans funded on or after the Amendment Effective Date, as of the date
hereof.
(b)Conditions. For purposes of determining compliance with the conditions
specified in Section 4, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Collateral Agent shall have
received notice from such Lender prior to the Amendment Effective Date
specifying its objection thereto.
4

US-DOCS\115550454.6

--------------------------------------------------------------------------------



(c)Release. In consideration of the agreements of Collateral Agent and each
Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
fully, absolutely, unconditionally and irrevocably releases, remises and forever
discharges Collateral Agent and each Lender, and its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with the Loan and Security Agreement, or any of the other
Loan Documents or transactions thereunder or related thereto. Borrower
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release. Borrower
agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall affect in any manner
the final, absolute and unconditional nature of the release set forth above.
(d)No Reliance. The Borrower hereby acknowledges and confirms to Collateral
Agent and the Lenders that the Borrower is executing this Amendment on the basis
of its own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other Person.
(e)Costs and Expenses. The Borrower agrees to pay to Collateral Agent within ten
(10) days of its receipt of an invoice (or on the Amendment Effective Date to
the extent invoiced on or prior to the Amendment Effective Date), the reasonable
out-of-pocket costs and expenses of Collateral Agent and the Lenders party
hereto, and the reasonable fees and disbursements of counsel to Collateral Agent
and the Lenders party hereto (including allocated costs of internal counsel), in
connection with the negotiation, preparation, execution and delivery of this
Amendment and any other documents to be delivered in connection herewith on the
Amendment Effective Date or after such date.
(f)Binding Effect. This Amendment binds and is for the benefit of the successors
and permitted assigns of each party.
(g)Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES that would result in the application of any laws other than the
laws OF the State of New York), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE COLLATERAL.
(h)Complete Agreement; Amendments; Exit Fee Agreement. This Amendment and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements with respect to such subject matter.
All prior agreements, understandings, representations, warranties, and
negotiations between the parties about the subject matter of this Amendment and
the Loan Documents merge into this Amendment and the Loan Documents. For the
avoidance of doubt and notwithstanding anything to the contrary in this
Amendment, Borrower (a) reaffirms its obligations under the Exit Fee Agreement,
including without limitation its obligation to pay the Exit Fee (as defined in
the Exit Fee Agreement) if and when due thereunder, and (b) agrees that the
defined term “Loan Agreement” as defined in the Exit Fee Agreement shall on and
after the Amendment Effective Date mean the Loan and Security Agreement as
amended by this Amendment and as may be amended, restated or modified from time
to time on or after the Amendment Effective Date.
(i)Severability of Provisions. Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.
5

US-DOCS\115550454.6

--------------------------------------------------------------------------------



(j)Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Amendment.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile, portable document format (.pdf) or other electronic transmission will
be as effective as delivery of a manually executed counterpart hereof.
(k)Loan Documents. This Amendment and the documents related thereto shall
constitute Loan Documents.
[Balance of Page Intentionally Left Blank; Signature Pages Follow]


6

US-DOCS\115550454.6


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

BORROWER:APOLLO ENDOSURGERY, INC.
APOLLO ENDOSURGERY INTERNATIONAL, LLC
By /s/ Stefanie Cavanaugh
By /s/ Stefanie Cavanaugh
Name: Stefanie Cavanaugh
Name: Stefanie Cavanaugh
Title: Chief Financial Officer
Title: Chief Financial Officer
APOLLO ENDOSURGERY US, INC.LPATH THERAPEUTICS INC.
By /s/ Stefanie Cavanaugh
By /s/ Stefanie Cavanaugh
Name: Stefanie Cavanaugh
Name: Stefanie Cavanaugh
Title: Chief Financial Officer
Title: Chief Financial Officer







[Signature Page to Fifth Amendment and Limited Waiver to Loan and Security
Agreement and Second Amendment to Fee Letter (Apollo Endo/Solar)]
224952886 v3

--------------------------------------------------------------------------------






GUARANTOR:APOLLO ENDOSURGERY UK LTD
By /s/ Stefanie Cavanaugh
Name: Stefanie Cavanaugh
Title: Chief Financial Officer

[Signature Page to Fifth Amendment and Limited Waiver to Loan and Security
Agreement and Second Amendment to Fee Letter (Apollo Endo/Solar)]
224952886 v3

--------------------------------------------------------------------------------






GUARANTOR:APOLLO ENDOSURGERY COSTA RICA S.R.L.
By /s/ Stefanie Cavanaugh
Name: Stefanie Cavanaugh
Title: Chief Financial Officer



[Signature Page to Fifth Amendment and Limited Waiver to Loan and Security
Agreement and Second Amendment to Fee Letter (Apollo Endo/Solar)]
224952886 v3

--------------------------------------------------------------------------------






COLLATERAL AGENT:SOLAR CAPITAL LTD.
By /s/ Anthony J. Storino
Name: Anthony J. Storino
Title: Authorized Signatory





[Signature Page to Fifth Amendment and Limited Waiver to Loan and Security
Agreement and Second Amendment to Fee Letter (Apollo Endo/Solar)]
224952886 v3

--------------------------------------------------------------------------------



LENDER:

LENDER:SOLAR CAPITAL LTD.
By /s/ Anthony J. Storino
Name: Anthony J. Storino
Title: Authorized Signatory
SCP PRIVATE CREDIT INCOME FUND SPV LLC
By /s/ Anthony J. Storino
Name: Anthony J. Storino
Title: Authorized Signatory
SCP PRIVATE CREDIT INCOME BDC SPV LLC
By /s/ Anthony J. Storino
Name: Anthony J. Storino
Title: Authorized Signatory
SCP PRIVATE CORPORATE LENDING FUND SPV LLC
By /s/ Anthony J. Storino
Name: Anthony J. Storino
Title: Authorized Signatory
SCP SF DEBT FUND L.P.
By /s/ Anthony J. Storino
Name: Anthony J. Storino
Title: Authorized Signatory

[Signature Page to Fifth Amendment and Limited Waiver to Loan and Security
Agreement and Second Amendment to Fee Letter (Apollo Endo/Solar)]
224952886 v3